Lucas County, No. L-93-131. Reported at 70 Ohio St.3d 1415, 637 N.E.2d 11. On motion for reconsideration. Motion granted and discretionary appeal allowed; sua sponte, briefing schedule stayed; cause held for decision in Wright v. Bloom (1994), 69 Ohio St.3d 596, 635 N.E.2d 31.
Wright, J., would grant the motion for rehearing, but would remand the cause to the court of appeals for it to reconsider its decision in light of Wright v. Bloom (1994), 69 Ohio St.3d 596, 635 N.E.2d 31.
Resnick, J., not participating.